Citation Nr: 1412625	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a spinal cord injury to the neck, (hereinafter 'cervical spine disorder').


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel



INTRODUCTION

The Veteran served in the Army Reserves from June 1983 to May 2005 with periods of active duty from July 1983 to October 1983, July 15, 1989 to July 19, 1989, and from May 1993 to June 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified at a Board hearing in July 2011.  This transcript has been associated with the claims file.  

The case was brought before the Board in December 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include obtaining outstanding treatment records.  The Veteran was notified in December 2013 that he should provide information as to any treatment received in service, or through private treatment providers, for his cervical spine disorder.  He did not respond to this request.  The Veteran is reminded that the duty to assist him with his claim is not a one-way street.  If he wants help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This includes responding to requests for information in a timely fashion.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.




FINDING OF FACT

The preponderance of the evidence is against a finding that a cervical spine disorder is related to service.  


CONCLUSION OF LAW

The criteria to establish service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran also testified at a Board hearing.  The hearing was adequate as the Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran's service records, VA, and identified private treatment records have been obtained and associated with the claims file.  

A VA examination was not provided in conjunction with the Veteran's claim, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  There is no competent evidence of record to support a finding that the Veteran's cervical spine disorder is related to service.  The Veteran himself has provided statements that this condition is related to service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, this fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Active military, naval and air service includes active duty, any period of on active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6(a).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Analysis

The Veteran contends that his claimed cervical spine disorder was caused by a Jeep accident in 1983 where he fractured his elbow and bruised his C7 disc.  He contends several months after the accident it was discovered he had fractured his C7.  He also contends his active duty service caused scoliosis.  See March 2009 claim.  For the reasons that follow, the Board concludes that service connection is not warranted.

In reviewing the Veteran's service treatment records, the Board observes that at his May 1983 entrance examination it was noted he had scoliosis.  However, the Veteran denied back or neck pain.  A February 1984 treatment record noted the Veteran had a left elbow contusion as a result of a Jeep accident.  This is the only injury noted and ultimately the contusion resolved and the Veteran had excellent range of motion in his elbow.

In a February 1987 Report of Medical History the Veteran himself noted a hairline fracture of his elbow from his August 1984 Jeep accident at Ft. Lee.  He did not reference a neck or spine injury, nor was one diagnosed.  Again the examiner noted the Veteran had asymptomatic scoliosis.

At his December 1991 Report of Medical History the Veteran denied back pain, but then noted that he was being treated for back pain and stress due to spinal curvature at 'Your Chiropractic Center' in Philadelphia.  There is no further comment on this and on examination no cervical spine injury was diagnosed.

Again in his December 1997 Report of Medical History the Veteran denied a neck or cervical injury and one was not diagnosed on examination.  See also June 1998 Report of Medical Examination.  On his June 1998 Report of Medical History the Veteran himself only reported prior injuries of the thumb, left elbow, right hand, and arm.  There was no reference to a cervical spine injury.

June 2001 private treatment records reveal the Veteran was diagnosed with a cervical spine injury after being involved in an accident while driving a bus for work.  July 2001 records revealed possible cervical radiculopathy.  The Veteran was put on a temporary profile in August 2001 due to his neck strain/chronic pain C6-7 which resulted from whiplash in a car accident.  See also December 2003 permanent profile.  The Veteran was put on a permanent profile for this condition in January 2004.

A March 2002 statement from Dr. M.C. reported that the June 2001 bus accident caused flexion and extension injuries to the Veteran's cervical spine.  The Veteran was diagnosed with post traumatic headache syndrome, right carpal tunnel syndrome, possible right cervical radiculopathy, cervical strain with trapezial fibromyositis, and thoracic strain with fibromyositis.  The examiner further stated that all of these conditions were directly related to the motor vehicle accident on June 20, 2001.  There is no reference to an in-service injury.  See also April 2004 statement from Dr. M.C. noting treatment since the June 2001 bus accident and that the Veteran had C6-7 disc protrusion.

An April 2002 MRI revealed hypertrophy, osseous ridging, and disc protrusion of the cervical spine.  A June 2008 statement from Dr. J.K. revealed an additional car accident from June 2008 where again the Veteran sustained cervical spine injuries.

A November 2003 Report of Medical Examination is the first instance where it was noted the Veteran had cervical spine trauma.  On his Report of Medical History the Veteran reported the bus accident in June 2001 caused neck strain.  He also reported that he had to wear a brace subsequent to this accident.  Ultimately, medical board proceedings revealed the Veteran was unfit for continuation of service with the Army Reserves.
A preponderance of the competent probative evidence weighs against the Veteran's assertion that his cervical spine disorder is related to service. 

The evidence of record includes the Veteran's statements and his testimony asserting continuity of symptoms with respect to his cervical spine disorder since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana, supra; see also Buczynski, supra.

The Board acknowledges that the Veteran testified at his July 2011 Board hearing that his cervical spine disorder is the result of active duty service.  See also April 2010 statement referencing 1984 Jeep accident.

The Board finds credible the Veteran's report that currently experiences cervical spine pain.  The Board also finds credible the Veteran's statements that he was involved in a Jeep accident in service and this has been confirmed.

As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against the Veteran's contentions that his cervical spine disorder is related to service.  Although the Veteran testified that he injured his cervical spine during a Jeep accident where he also injured his elbow, there is no evidence of this.  The only injury noted is a left elbow contusion.  Furthermore, the Veteran was afforded multiple medical examinations following this accident and while he reported an elbow injury, he never referenced a cervical spine injury, nor was one diagnosed.  The Veteran himself filled out multiple Reports of Medical History after the 1984 Jeep accident and he specifically denied back pain and only referenced a left elbow contusion and thumb disorder.  It is unclear why the Veteran reported other ailments during service but failed to report any spine symptoms, until after his June 2001 bus accident.  

Finally, no medical examiner has linked the claimed condition to service.  To the contrary, the Veteran's private physician provided a statement in March 2002 listing the Veteran's cervical spine disorders and noting that these conditions were directly related to the June 2001 bus accident.  There is no reference to cervical spine injuries prior to this accident, to include in-service injuries.  Unfortunately, this evidence weighs against the Veteran's contentions that his claimed condition is related to service.

Here, the Board finds that the reported lay history of a cervical spine injury in service and continued symptomatology post service, while competent, is nonetheless not credible.  See e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Emphasis is placed on the evidence of record at the time of the 1984 Jeep accident, the numerous medical examinations failing to reference a cervical spine injury, and the private physician's opinion linking the Veteran's cervical spine disorder to a June 2001 work accident.

Also, although the Veteran contends that he did not have scoliosis until a November 1987 examination, it was clearly noted on his May 1983 entrance examination.  See April 2010 statement.  To the extent that he argues the condition worsened and service connection is warranted, there is no evidence that he is currently diagnosed with scoliosis.  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

With regard to the presumption of arthritis, there is no evidence the Veteran had arthritis in his cervical spine within one year of service.  Accordingly, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


